In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00070-CR

JON PRESTON ROMER, JR., Appellant            §   On Appeal from the 297th District Court

                                             §   of Tarrant County (1537351R)

V.                                           §   October 27, 2022

                                             §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                           §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for a new trial.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack